Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 26, 2019

                                      No. 04-19-00353-CV

                         IN THE INTEREST OF T.H.C., A CHILD,
                                      Appellant

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-19681
                     The Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal, Ms.
Judy Stewart, filed a reporter’s record from a motion for new trial hearing on June 17, 2019. The
clerk’s record was filed on July 22, 2019. In response to an inquiry from this court, Ms. Stewart
filed written notice in this court on July 24, 2019, stating the reporter’s record from the motion
for new trial hearing was the only portion of the reporter’s record she was requested to prepare.
Accordingly, the appellate record is complete. Appellant’s brief must be filed no later than
August 21, 2019, and the court will consider only those issues or points raised in appellant’s
brief that do not require the unrequested portion of the reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court